COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-193-CV
 
  
IN 
RE STEPHAN BOLTON                                                           RELATOR
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of habeas corpus and is of the 
opinion that relief should be denied.  Accordingly, relator's petition for 
writ of habeas corpus is denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
  
                                                                  PER 
CURIAM
 
 
  
PANEL 
B: DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED 
June 25, 2004
 


NOTES
1.  
See Tex. R. App. P. 47.4.